Citation Nr: 0623169	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  04-03 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUE

Entitlement to a rating in excess of 10 percent for 
(bilateral) tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION


The appellant is a veteran who served on active duty from 
March 1978 to July 1998.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
decision by the Anchorage Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT


The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260; factors warranting extraschedular 
consideration are not shown.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 1998, service connection for (bilateral) tinnitus 
was granted and assigned a noncompensable evaluation.  In 
June 2002, the rating was increased to 10 percent, effective 
March 4, 2002 (the date of the claim for an increased 
rating).  In February 2003, the veteran's representative 
filed a claim to have separate ratings assigned for each ear, 
effective from the date of the increased rating claim.  The 
representative claimed that his interpretation of the rating 
criteria for Diagnostic Code 6260 allowed for separate 
ratings for each ear.  According to the March 2003 rating 
decision, a clear and unmistakable error was not found in the 
previous evaluation of tinnitus.  The RO determined that 
under Diagnostic Code (DC) 6260 there is no provision for 
assignment of a separate 10 percent evaluation for tinnitus 
of each ear and continued the 10 percent evaluation.  The 
veteran has appealed this decision to the Board.  

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended. 38 C.F.R. § 3.105(a) (2005).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable. 
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court or Veterans 
Court) reversed a Board decision that found that, under pre-
June 2003 regulations, no more than a single 10-percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id..  
Finding that there was a lack of evidence in the record 
suggesting that VA's interpretation of Diagnostic Code 6260 
was plainly erroneous or inconsistent with the regulations, 
the Federal Circuit concluded that the Court erred in not 
deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.   

Here, the veteran and his representative's assertions of 
clear and unmistakable error simply amounted to a 
disagreement over interpretation of a regulation.  However, 
in view of the foregoing Court decisions, the Board concludes 
that the version of Diagnostic Code 6260 in effect prior to 
June 2003 clearly precludes an evaluation in excess of a 
single 10-percent for tinnitus.  Therefore, the veteran's 
claim for separate 10 percent ratings for each ear for his 
service-connected tinnitus must be denied under both the new 
and old versions of the regulation.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 

As the tinnitus is rated at the maximum schedular rating, the 
remaining matter for the Board to address is whether 
extraschedular consideration under 38 C.F.R. § 3.321 is 
warranted.  No specific factors warranting extraschedular 
consideration have been alleged.  The record does not show 
that the tinnitus has required frequent hospitalization, or 
caused marked interference with employment, or involves any 
factors of like gravity, which would render impractical 
application of the regular schedular criteria.  Accordingly, 
the Board finds that referral of this claim for 
extraschedular consideration is not in order. 


ORDER

A schedular evaluation in excess of 10 percent for 
(bilateral) tinnitus is denied.  



____________________________________________
V. L.  Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


